DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Status of the Claims
Claims 2 and 4 – 12 have been cancelled. Claims 1 and 13 have been amended. Claim 3 is as previously presented. Claims 14 – 16 are new. Therefore, claims 1, 3, and 13 – 16 are currently pending and have been considered below.

Response to Amendment
	Applicant has amendment claim 13 such that the previously set-forth 112(a) and 112(b) rejections are moot. However, Applicant’s amendment results in new 112(a) and 112(b) rejections as described below.

Claim Objections
Claims 13 and 16 are objected to because of the following informalities: Claims 13 and 16 recite the term “workpiece” without the term “elongated.” Applicant may wish to refer to the “workpiece” as the “elongated workpiece” throughout the claims for consistency. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feeding device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites the limitation, “wherein the nozzle is arranged to spray the cooling fluid in a direction orthogonal to the gap between the coil and the workpiece in the form of mist.” The specification as filed does not describe this limitation. Applicant has stated that support for this limitation can be found as follows: “As shown in Figs. 1 and 2, the nozzles 30b are aligned in a direction that is orthogonal to the gap between the coil and the workpiece. Thus, the present invention, as defined in claim 13, complies with the written description requirement” [page 4 of Applicant’s Remarks, filed 1/19/2021]. However, the specification as filed does not describe nozzles 30b as being arranged to spray as claimed. Claim 16 is also rejected due to its dependency on claim 13.
Claim limitation “feeding device” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This limitation lacks adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The specification as filed does not refer to a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation, “wherein the nozzle is arranged to spray the cooling fluid in a direction orthogonal to the gap between the coil and the workpiece in the form of mist.” It is unclear what direction is orthogonal to the gap. For example, the figure below shows a gap between a coil and a workpiece. Since the gap is two-dimensional, both of the arrows shown can be considered “orthogonal to the gap.” In other words, it is unclear what would be considered the direction of the gap, such that another direction would be considered orthogonal. Claim 16 is also rejected due to its dependency on claim 13.

    PNG
    media_image1.png
    171
    284
    media_image1.png
    Greyscale


Claim limitation “feeding device” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 recites, “a second nozzle ..., wherein the second nozzle is arranged to spray cooling fluid to the gap between a first heating section of the coil and the workpiece.” Claim 1 recites, "a nozzle ... arranged to spray the cooling fluid toward a gap between the coil and the elongated workpiece." Since a “first heating section of the coil” can be any heating section of the coil, it is unclear whether the second nozzle is arranged to spray to a gap that is different from the gap to which the first nozzle sprays.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Streubel et al. (US 2005/0006828) in view of Plata et al. (US 5,382,306) and Goya et al. (JP 2003-313611).
Regarding claim 1, Streubel discloses a heating apparatus for heating an elongated workpiece, the heating apparatus comprising: 
a coil configured to receive AC power, the coil comprising a conductor portion configured to form a magnetic field that inductively heats the elongated workpiece (Fig. 4 shows induction element 12a (coil comprising a conductor portion), which heats elongated workpiece 1a; “The longitudinal area L1 of the structural body part 1a is hardened by passing an induction element 12a, whose contour is matched to the cross-section of the structural body part 1a and which has a cooling unit 15a arranged therebelow, in the longitudinal direction (arrow 27) from the bottom to the top along the longitudinal area L1. The longitudinal area L1 can be heated by the induction element 12a” [0053]; element 12a is “induction element 12a” [0053]; the premise of induction heating necessarily involves the supply of AC power and the forming of a magnetic field); and 
an opening configured to spray cooling fluid including a liquid in a form of mist (cooling unit 15a provides a liquid mist: “a liquid mist that is sprayed onto the structural body part in the area of the cooling unit” to produce “gentler cooling in comparison to the abrupt cooling action of a liquid” [0023]), 
wherein the opening is provided at a location separated from the conductor portion of the coil (Fig. 4 shows that cooling unit 15a is provided at a location separated from coil 12a), 


Streubel does not expressly disclose wherein the opening is a nozzle.
Plata is related to an apparatus comprising a heating unit and a spray unit (from the heating unit, an extruded section of aluminum alloy 18 is led at a temperature of approx. 575 degrees C into spray unit 14 [Col. 7, lines 4-9]). Plata teaches a nozzle configured to spray cooling fluid in a form of mist (Figs. 5 and 6 show different views of “air-water spray device” [Col. 6, lines 50-53] with “nozzles with outlets 38” [Col. 8, line 6]; the output of the nozzle is referred to as a “coolant mist” [Col. 8, line 46]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the opening is a nozzle. This is merely the simple substitution of one known element (an opening that sprays a mist, as disclosed by Streubel) for another (a nozzle that sprays a mist, as disclosed by Plata) to yield the predictable result of spraying mist.

Streubel / Plata does not expressly disclose wherein the nozzle is configured to spray cooling fluid to the coil in a form of mist at least during a period in which the AC power is supplied to the coil, and wherein the nozzle is arranged to spray the cooling fluid toward a gap between the coil and the workpiece in the form of mist.
Goya is related to a process and tool for induction heating of a workpiece (Title; Abstract). Goya discloses an opening configured to spray cooling fluid to a coil at least during a period in which the AC power is supplied to the coil (see annotated Fig. 2: cooling liquid 32 is shown being sprayed to induction heating coil 30, and to a gap between induction heating coil 30 and workpiece 10; “induction heating coil 30 is brought close to a surface 12 of the plate 10 to perform induction heating of the surface 12 to a predetermined quenching temperature while spraying a coolant 32 onto the through-hole 16 from above” 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the opening/nozzle is configured to spray cooling fluid to the coil at least during a period in which the AC power is supplied to the coil, and wherein the opening is arranged to spray the cooling fluid toward a gap between the coil and a workpiece. Goya describes that this allows for heating the surface of the workpiece to a predetermined temperature, while at the same time avoiding overheating (and melting) of the corner of the workpiece: “In the state as described above, the induction heating coil 30 is brought close to one surface 12 of the flat plate 10 to induction-heat this surface 12 to a predetermined quenching temperature, and at the same time from above (on the side of the other surface 14). The cooling liquid 32 is injected into the through hole 16.The jetted cooling liquid 32 passes through the hole 24b and the like, passes through the gap t, and drops from the surface 12 side. The corner portion 11 formed by the surface 12 and the through hole 16 is appropriately cooled by the cooling liquid 32. As a result, the corner portion 11 also has the same quenching temperature as the surface 12, and the corner portion 11 is not induction-heated above the quenching temperature. Therefore, the corner portion 11 does not melt” [Google patents translation].
It is noted that while Goya does not expressly disclose wherein cooling liquid is in the form of mist, Streubel discloses this as described above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying Goya’s spraying of cooling liquid such that the cooling liquid is sprayed in the form of mist as disclosed by Streubel, in order to achieve “gentler cooling in comparison to the abrupt cooling action of a liquid” [0023 of Streubel].


    PNG
    media_image2.png
    688
    426
    media_image2.png
    Greyscale

Fig. 4 of Streubel



    PNG
    media_image3.png
    470
    774
    media_image3.png
    Greyscale

Figs. 1 and 2 of Goya
Regarding claim 13, Streubel does not expressly disclose wherein the opening is arranged to spray the cooling fluid in a direction orthogonal to the gap between the coil and the workpiece in the form of mist.
Goya discloses wherein the opening is arranged to spray the cooling fluid in a direction orthogonal to the gap between the coil and the workpiece in the form of mist (see annotated Fig. 2, which shows the gap between the coil and workpiece; since the gap is located in the area shown by the rounded rectangle, a direction orthogonal to the gap can be considered to be the direction shown as the arrows of cooling liquid 32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the opening is arranged to spray the cooling fluid in a direction orthogonal to the gap between the coil and the workpiece in the form of mist. This allows for spraying the cooling fluid to a desired location, and in particular, to “corner portion 11” of the workpiece such that “corner portion 11 does not melt” [Google patents translation], as described in the rejection of claim 1.
Note: Goya does not expressly teach a nozzle. However, Plata discloses a nozzle as described in the rejection of claim 1.

Regarding claim 14, Fig. 4 of Streubel does not expressly disclose wherein the coil is configured to inductively heat the entire outer circumferential surface of the elongated workpiece. Streubel discloses that, with regard to Fig. 4, the coil 12a is configured to inductively heat the longitudinal area L1 of elongated workpiece 1a.
However, Streubel discloses additional embodiments in which a coil is configured to inductively heat the entire outer circumferential surface of an elongated workpiece (Fig. 3: coil 12 is capable of inductively heating the entire outer circumferential surface of elongated workpiece 1’; “it is possible to guide the induction element 12 and the cooling unit 15 in a directed manner according to the contour of the structural body part 1'” [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coil is configured to inductively heat the entire outer .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Streubel / Plata / Goya in further view of Dehn (US 3,532,333).
Regarding claim 3, Streubel / Plata / Goya does not expressly disclose wherein the coil further comprises a core mounted on the conductor portion.
Dehn is related to an induction heating apparatus comprising a spray unit. Dehn discloses wherein the coil further comprises core mounted on the conductor portion (Figs. 2 and 4, showing intensifiers 38 (core) mounted on coil 36a [Col. 4, lines 60-61]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coil further comprises a core mounted on the conductor portion. This allows for minimizing a width of the heated area of the workpiece [Col. 4, lines 58-60], such that a desired heating pattern is achieved.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Streubel / Plata / Goya in further view of Corteggiano et al. (US 2,644,075).
Regarding claim 15, Fig. 4 of Streubel does not expressly disclose wherein the coil is configured to inductively heat the entire outer circumferential surface of the elongated workpiece. Streubel discloses that, with regard to Fig. 4, the coil 12a is configured to inductively heat the longitudinal area L1 of elongated workpiece 1a.
However, Streubel discloses additional embodiments in which a coil is configured to inductively heat the entire outer circumferential surface of an elongated workpiece (Fig. 3: coil 12 is capable of inductively heating the entire outer circumferential surface of elongated workpiece 1’; “it is possible to guide the induction element 12 and the cooling unit 15 in a directed manner according to the contour of the structural body part 1'” [0051]).

While Streubel discloses a device for moving the coil relative to the workpiece (Fig. 3; carriage 19 moves coil 12 relative to workpiece 1’), Streubel does not expressly disclose a feeding device for feeding the elongated workpiece into the coil in a longitudinal direction of the elongated workpiece.
Corteggiano is related to an induction heating machine [Title]. Corteggiano discloses a feeding device for feeding an elongated workpiece into a coil in a longitudinal direction of the elongated workpiece (Figs. 1-4; a “loader comprises a conveyor 2 on which it periodically places a workpiece W. The conveyor 2 moves the workpieces thereon axially, or in the direction of their lengths, to a work-carrying means which guides and moves the workpieces end to end past an induction heating and quenching heat-treater means” [Col. 4, lines 67-73]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a feeding device for feeding the elongated workpiece into the coil in a longitudinal direction of the elongated workpiece. This is merely the simple substitution of one known element (a device for moving the coil, rather than the workpiece, as disclosed by Streubel) for another (a device for moving the workpiece, rather than the coil, as disclosed by Corteggiano) to obtain the predictable result of moving the coil and workpiece relative to one another such that the workpiece is inductively heated by the coil.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Streubel / Plata / Goya in further view of Schlecht (DE 102007019171).
Regarding claim 16, Streubel / Plata / Goya does not expressly disclose a second nozzle disposed upstream from the coil with respect to the feeding direction of the workpiece, wherein the 
However, Streubel / Plata / Goya disclose a nozzle arranged to spray cooling fluid to a gap between the coil and a workpiece, as described in the rejection of claim 1. Any portion of the coil of Goya can be considered a first heating section of the coil. Therefore, Streubel / Plata / Goya disclose a nozzle (as described in the rejection of claim 1) arranged to spray cooling fluid to the gap between a first heating section of the coil and the workpiece.
While Streubel / Plata / Goya does not expressly disclose a second nozzle arranged to spray cooling fluid to the gap between a first heating section of the coil and the workpiece, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04-VI-B.
Streubel / Plata / Goya does not expressly disclose wherein the second nozzle is disposed upstream from the coil with respect to the feeding direction of the workpiece.
Schlecht is related to an apparatus for heat treating an elongated workpiece using induction coils and cooling nozzles. Schlecht discloses a plurality of nozzles disposed upstream from a coil with respect to the feeding direction of a workpiece (Figs. 1 and 2 show elongated workpiece 2; "The direction of movement of the tubular body 2 is indicated by the arrow B" [0025]; Figs. 1 and 2 show induction coil 4 and cooling nozzles 9. A plurality of the cooling nozzles 9 are shown to be upstream of induction coil 4; (a plurality of the cooling nozzles 9 are also shown to be downstream of induction coil 4). It is noted that the cooling nozzles 9 can be located inside the workpiece [0014] or outside the workpiece [0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second nozzle is disposed upstream from the coil with respect to the feeding direction of the workpiece. This allows for cooling to be achieved at a desired location of the workpiece, ultimately to achieve “a precise setting of the hardness profile of the wall of the tubular body [workpiece]” [0014].

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.

However, it is unclear what structure the term “elongated” imparts on the term “workpiece” such that the workpiece of Goya would not be considered an “elongated workpiece.” The term “elongated” is defined as “having notably more length than width” [dict.org]. Fig. 1 of Goya (above) indicates that the workpiece has a length that is different from its width. Therefore, the workpiece of Goya can be considered as an elongated workpiece.

On page 6, Applicant refers to the Plata reference, stating, “It is unclear why one of ordinary skill in the art would modify Goya in view of the Plata spray unit which is used to cool extruded sections formed in an extrusion press.”
However, in the present rejection of claim 1, the Plata reference has only been relied upon as disclosing a nozzle. In Plata, as well as in the primary reference and the instant application, a nozzle/opening is utilized for the same purpose of providing a cooling fluid.

On page 6, Applicant refers to the Dehn reference, stating, “Dehn lacks any teaching of a nozzle configured to spray cooling fluid to the coil in a form of mist toward a gap between the coil and an elongated workpiece in the form of mist, wherein the coil is configured to inductively heat the elongated workpiece continuously in a linear direction in which the coil is moved relative to the workpiece.”
However, the Dehn references has not been relied upon in the present rejection of claim 1. While the Dehn reference is relied upon as disclosing the limitation of claim 3, the Applicant has not argued against this rejection.

On page 7, Applicant refers to the Goya reference, stating, “The Goya nozzle is arranged to deliver cooling fluid in a longitudinal direction of the gap, and not in a direction orthogonal to the gap. This arrangement of the nozzle set forth in claim 13 is not disclosed nor suggested by the collective teachings of the Goya, Plata and Dehn references.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761